Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.) Foreign Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

2.) Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/23/20, 07/20/20 and 04/21/20 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

3.) Terminal Disclaimer
The terminal disclaimer filed on 04/27/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No.: 10674068 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

4.) Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance: 

Claim 1, the closest prior-art of record fails to teach or reasonably disclose the combination of the limitations to the claim that includes, “A dual-core focusing image sensor, comprising: 
an array of micro lenses arranged above the array of filter units; 
wherein, the array of micro lenses comprises a plurality of first micro lenses and density of the plurality of first micro lenses is higher towards a center of the array of micro lenses as compared to a periphery of the array of micro lenses.”

Dependent Claims 2-7 and 11-12 are also allowed due to their dependence on allowed independent claim 1. 

With regard to independent Claim 8, the closest prior-art of record fails to teach or reasonably disclose the combination of the limitations to the claim that includes, “A dual-core focusing image sensor, comprising: 
an array of micro lenses arranged above the array of filter units, 
comprising at least one first micro lens and a plurality of second micro lenses, each second micro lens corresponding to one photosensitive pixel, each first micro lens corresponding to one focusing photosensitive unit, each focusing photosensitive unit comprising N*N photosensitive pixels, where N is an even number greater than or equal to 2, wherein a size of each second micro lens is less than a size of each first micro lens.”

Claims 9-10 and 13-15 are also allowed due to their dependence on allowed independent claim 8.

Regarding independent Claim 16, the closest prior-art of record fails to teach or reasonably disclose the combination of the limitations to the claim that includes, “An electronic device, comprising: 
a dual-core focusing image sensor, comprising: 
an array of micro lenses arranged above the array of filter units; 
wherein, the array of micro lenses comprises a plurality of first micro lenses and density of the plurality of first micro lenses is higher towards a center of the array of micro lenses as compared to a periphery of the array of micro lenses.”

Dependent Claims 17-20 are also allowed due to their dependence on allowed independent claim 16.

The following are the closest prior-art of record:

Mandelli et al. (US Pub No.: 2016/0205311A1) disclose various embodiments, methods, techniques, and related apparatuses for phase-detect autofocus devices. In one embodiment, a phase-detect system includes a first color filter formed over a first pixel and a second pixel formed adjacent to the first pixel with a second color filter being formed over the second pixel. The second color filter has a color different from a color of the first color filter. A micro-lens spans the first pixel and the second pixel, configured to 

Galor Gluskin (US Patent No.: 10044959B2) discloses an example image capture device that includes an image sensor having diodes for sensing light from a target scene, a color filter array disposed above the diodes and including color filters each positioned over one of the diodes, single-diode microlenses positioned above some color filters arranged in a Bayer pattern, and multi-diode microlenses each positioned above at least two adjacent color filters that pass the same wavelengths of light to corresponding adjacent diodes below the color filters, each multi-diode microlens formed such that light incident in a first direction is collected one of the adjacent diodes and light incident in a second direction is collected in another of adjacent diodes. An image signal processor of the image capture device can perform phase detection autofocus using signals received from the adjacent diodes and can interpolate color values for the adjacent diodes.

Shibuta (US Patent No.: 10276615B2) discloses a solid-state imaging device that can improve the sensitivity of imaging pixels while maintaining AF properties of a focus detecting pixel. The present technology also relates to a method of manufacturing the solid-state imaging device, and an electronic apparatus. The solid-state imaging 

However, none of the above references either alone or in combination with the other prior-art of record, sufficiently teach the combination of the underlined limitations to the above claims. 

 

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRITHAM DAVID PRABHAKHER whose telephone number is (571)270-1128.  The examiner can normally be reached on Monday to Friday 8:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 5712727372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Pritham David Prabhakher
Patent Examiner
Pritham.Prabhakher@uspto.gov
/PRITHAM D PRABHAKHER/Primary Examiner, Art Unit 2697